— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered February 28, 1983, convicting him of robbery in the first degree (three counts), attempted robbery in the first degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Moskowitz, J.), after a hearing, of the defendant’s motion to suppress evidence.
Judgment affirmed.
We have reviewed the evidence presented at the defendant’s Wade hearing, and find that the lineup in which he participated was not unduly suggestive. We have considered the defendant’s other contentions and find them to be either unpreserved for our review or without merit. Weinstein, J. P., Niehoff, Lawrence and Kooper, JJ., concur.